 


109 HR 2525 IH: Rural Access to Emergency Services Act of 2005
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2525 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Kennedy of Minnesota (for himself, Mr. Pomeroy, Mr. Moran of Kansas, and Mr. Gillmor) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to make improvements to payments to ambulance providers in rural areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural Access to Emergency Services Act of 2005.
2.Cost-based critical access hospital ambulance services changes
(a)In generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended—
(1)in subparagraph (B)—
(A)by striking owned and; and
(B)by inserting (including when such services are provided by the entity under an arrangement with the hospital) after hospital; and
(2)by striking the comma at the end of subparagraph (B) and all that follows and inserting a period.
(b)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2006.
3.Providing appropriate coverage of rural ground ambulance services
(a)CoverageSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph:

(15)Providing appropriate coverage of rural ground ambulance services
(A)In generalThe regulations described in section 1861(s)(7) shall provide, to the extent that any ambulance services (whether ground or air) may be covered under such section, that a rural ground ambulance service (as defined in subparagraph (C)) is reimbursed under this subsection at the ground ambulance rate if the ground ambulance service—
(i)is reasonable and necessary based on the health condition of the individual being transported at or immediately prior to the time of the transport; and
(ii)complies with equipment and crew requirements established by the Secretary.
(B)Prudent layperson standard as satisfaction of requirement of medically necessaryThe requirement of subparagraph (A)(i) is deemed to be met for a rural ground ambulance service if the request for such ambulance service is made after the sudden onset of a medical condition that would be classified as an emergency medical condition under section 1852(d)(3)(B)).
(C)Rural ground ambulance service definedFor purposes of this paragraph, the term rural ground ambulance service means a ground ambulance service in which the point of pick up of the individual occurs in a rural area identified by the Secretary under paragraph (16)(B)..
(b)Conforming amendmentSection 1861(s)(7) of such Act (42 U.S.C. 1395x(s)(7)) is amended by striking section 1834(l)(14) and inserting paragraphs (14) and (15) of section 1834(l).
(c)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2006.
4.Improvement in payments to retain emergency and other capacity for ambulances in rural areas
(a)In generalSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as amended by section 3(a), is amended by adding at the end the following new paragraph:

(16)Additional payments for providers furnishing ambulance services in rural areas
(A)In generalIn the case of ground ambulance services furnished on or after January 1, 2006, for which the transportation originates in a rural area (as determined under subparagraph (B)), the Secretary shall provide for a percent increase in the base rate of the fee schedule for a trip identified under this subsection.
(B)Identification of rural areasThe Secretary, in consultation with the Office of Rural Health Policy, shall use the Rural-Urban Commuting Areas (RUCA) coding system, adopted by that Office, to designate rural areas for the purposes of this paragraph. A rural area is any area in RUCA levels 2 through 10 and any unclassified area.
(C)Tiering of rural areasThe Secretary shall designate 4 tiers of rural areas, using a ZIP Code population-based methodology generated by the RUCA coding system, as follows:
(i)Tier 1A rural area that is a high metropolitan commuting area, in which 30 percent or more of the commuting flow is to an urban area, as designated by the Bureau of the Census (RUCA level 2).
(ii)Tier 2A rural area that is a low metropolitan commuting area, in which less than 30 percent of the commuting flow is to an urban area or to a large town, as designated by the Bureau of the Census (RUCA levels 3–6).
(iii)Tier 3A rural area that is a small town core, as designated by the Bureau of the Census, in which no significant portion of the commuting flow is to an area of population greater than 10,000 people (RUCA levels 7–9).
(iv)Tier 4A rural area in which there is no dominant commuting flow (RUCA level 10) and any unclassified area.The Secretary shall consult with the Office of Rural Health Policy not less often than every 2 years to update the designation of rural areas in accordance with any changes that are made to the RUCA system.
(D)Payment adjustments for trips in rural areasThe Secretary shall adjust the payment rate under this section for ambulance trips that originate in each of the tiers established in subparagraph (C) according to the national average cost of full-cost providers for providing ambulance services in each such tier..
(b)Review of payments for rural ambulance services and report to Congress
(1)ReviewNot later than July 1, 2008, the Secretary of Health and Human Services shall review the system for adjusting payments for rural ambulance services under section 1834(l)(16) of the Social Security Act, as added by subsection (a), to determine the adequacy and appropriateness of such adjustments. In conducting such review, the Secretary shall consult with providers and suppliers affected by such adjustments and with representatives of the ambulance industry generally to determine—
(A)whether such adjustments adequately cover the additional costs incurred in serving areas of low population density; and
(B)whether the tiered structure for making such adjustments appropriately reflects the difference in costs of providing services in different types of rural areas.
(2)ReportNot later than January 1, 2009, the Secretary shall submit to Congress a report on the review conducted under paragraph (1) together with any recommendations for revision to the systems for adjusting payments for ambulance services in rural areas that the Secretary of Health and Human Services determines appropriate.
(c)Conforming amendments
(1)Section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)), as amended by subsection (a), is amended by adding at the end the following new paragraph:

(17)Designation of rural areas for mileage payment purposesIn establishing any differential in the amount of payment for mileage between rural and urban areas in the fee schedule established under paragraph (1), the Secretary shall, in the case of ambulance services furnished on or after January 1, 2006, identify rural areas in the same manner as provided in paragraph (16)(B)..
(2)Section 1834(l)(12)(A) of such Act (42 U.S.C. 1395m(l)(12)(A)) is amended by striking January 1, 2010 and inserting January 1, 2006.
(3)Section 1834(l)(13)(A)(i) of such Act (42 U.S.C. 1395m(l)(13)(A)(i)) is amended by inserting (or in the case of such services furnished in 2006, in a rural area identified by the Secretary under paragraph (16)(B)) after such paragraph.
5.Expanding the work of medicare quality improvement organizations to include ambulance providers
(a)Application to ambulance providersSection 1154(a)(1) of the Social Security Act (42 U.S.C. 1320c–3(a)(1)) is amended by inserting (including ambulance providers) after noninstitutional providers in the matter preceding subparagraph (A).
(b)Effective dateThe amendment made by this section shall apply on and after October 1, 2006.
6.Including ambulance providers in the definition of health care provider for purposes of the universal service fund
(a)In generalSection 254(h)(7)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)(B)) is amended—
(1)in clause (vi), by striking and at the end;
(2)by redesignating clause (vii) as clause (viii);
(3)in clause (viii), as so redesignated, by striking (vi) and inserting (vii); and
(4)by inserting after clause (vi) the following new clause:

(vii)ambulance providers; and.
(b)Effective dateThe amendments made by this section shall take effect on January 1, 2006.
7.Emergency medical services demonstration project
(a)In general
(1)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Office of Rural Health Policy, shall award grants to States to encourage such States to make improvements to their emergency medical services (in this section referred to as EMS) systems.
(2)Administration requirementIn order to be eligible for a grant under this section, a State shall administer the project jointly through the State EMS office and the State rural health office. Either such office may be the lead office for the project.
(3)Number of grantsThe Secretary shall award 3 grants under this section.
(4)Maximum amountThe Secretary shall not award a grant under this section in an amount which exceeds $5,000,000.
(5)DurationThe Secretary shall award grants under this section for a period not to exceed 3 years.
(b)TargetA State that receives a grant under this section shall, in determining how to allocate the assistance received through such grant—
(1)target such assistance to geographic areas that complete community EMS assessments and informed self-determination processes; and
(2)consider progress toward E–911 and WE–911 system capability.
(c)Use of fundsSubject to subsection (b), a State that receives a grant under this section may use assistance received through such grant for the following:
(1)To integrate the State EMS systems with the State and local health care delivery system, including through exploring opportunities for expanded EMS scopes of practice and piloting EMS-based rural community health services.
(2)To explore alternative rural EMS funding mechanisms with State insurance authorities.
(3)To form rural and frontier EMS operational or service-contracting networks.
(4)To analyze rural and frontier workforce recruitment and retention efforts and to develop statewide plans for improvement of such efforts.
(5)To deliver a rural EMS leadership and management training model which includes EMS leadership, grant writing, data collection, research, governing board structure, and management of volunteers.
(6)To establish at least one full-time position of State EMS medical director (or an equivalent position).
(7)To develop flexible models for providing EMS training and continuing education to rural and frontier areas and to develop bridge training between EMS providers and the nursing or other allied health professions.
(8)To develop State and regional stockpiling and sharing of expensive training devices, such as mannequins and patient simulators.
(9)To develop and distribute, in partnership with public health agencies, data-driven public information resources to local EMS providers.
(10)To conduct comprehensive State EMS communications needs assessments.
(11)To plan, integrate, and regulate, at the State level, aeromedical, critical care transport and other statewide or region wide systems of specialty care and transportation.
(12)To consider the evolving role of telehealth resources and their application to EMS patient management and medical oversight.
(13)To implement the National EMS Information System.
(14)To link and integrate, at all levels, EMS data systems with other relevant health information systems, such as systems relating to traffic crash data and other crash data, public health surveillance, the medical examiner, hospital discharge data, and emergency department data, and including the Centers for Disease Control and Prevention surveillance monitoring systems.
(d)Application
(1)In generalEach State desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.
(2)ContentsEach application submitted pursuant to paragraph (1) shall—
(A)describe the activities for which assistance under this section is sought;
(B)provide assurances to the Secretary that no law exists in the State that would prohibit EMS personnel from practicing in non-ambulance settings; and
(C)provide such additional assurances as the Secretary determines to be essential to ensure compliance with the requirements of this section.
(e)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 to carry out this section. Not more than 10 percent of amounts received under a grant awarded under this section may be used for administrative expenses. 
 
